
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 238
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Kissell submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Urging the people of the United States to
		  observe National Scots, Scots-Irish Heritage Month.
	
	
		Whereas the Scottish and Scots-Irish people
			 were among the first to explore North America;
		Whereas the contributions of the Scottish and Scots-Irish
			 people have played a vital role in the development of industry, education,
			 medicine, government, and the military in the United States;
		Whereas many Scottish and Scots-Irish people immigrated to
			 the 13 American colonies as indentured servants working to gain their
			 freedom;
		Whereas the Declaration of Arbroath, in which Scotland
			 declared its independence from England, was a precursor of the Declaration of
			 Independence of the United States;
		Whereas almost half of the signers of the
			 Declaration of Independence of the United States and a significant number of
			 the governors of the 13 American colonies were of Scottish descent;
		Whereas there are many Scottish Highland games and
			 festivals that take place throughout the United States, celebrating all aspects
			 of Scottish and Scots-Irish culture, history, and heritage while educating the
			 general public on such culture, history, and heritage;
		Whereas more than 27,000,000 Americans can trace their
			 ancestry to Scotland and Northern Ireland;
		Whereas many Scottish and Scots-Irish
			 societies, clans, and organizations, along with various State and local
			 governments, recognize April as National Scots, Scots-Irish Heritage Month;
			 and
		Whereas the Scottish and Scots-Irish people have been a
			 part of the governmental institutions of the United States since the inception
			 of the United States: Now, therefore, be it
		
	
		That the House of Representatives
			 urges the people of the United States to observe National Scots, Scots-Irish
			 Heritage Month.
		
